Before beginning my statement may I express on behalf of Venezuela our condolences and our grief on hearing the sad news of the passing of Mr. Paul Hoffman. He was more than a United States citizen: he was a citizen of the world. His devotion and activity not only in the cause of freedom but also in that of helping the poor will be a lasting example to all Governments and peoples of the world.
130.	I should like to begin with a most cordial and friendly message of solidarity from the people and Government of Venezuela for the noble efforts of co-operation which this great Organization is making for development, good understanding and peace among its Members. Despite the diversity of the economic systems and the degrees of development of its Members, the United Nations provides all of them with the most favorable atmosphere for the presentation, analysis and solution of their individual and collective problems, thus giving a clear example of what can and must be achieved through dialog for the benefit of mankind as a whole in all the diverse aspects of present day life, beset as we are by the most complex circumstances.
131.	The United Nations undoubtedly represents the best effort that the mind and soul of man have been able to devise in this century for the realization and strengthening of man's oldest and most constant dream: freedom and peace. It was thus that our own liberator, Simon Bolivar, saw it, and to that end he struggled to the day of his death, he who was the Father of our Venezuelan homeland and of five other nations of the Western hemisphere. It was thus that he anticipated by more than a century the very conception of an organization for which he drew the guidelines and which is similar to this Organization to which we have the honor of belonging.
132.	Venezuela shares in full solidarity the pain and anguish of its sister Republic of Honduras at the vast material damage and loss of life which it suffered as a result of the recent hurricane which devastated that country. The people and Government of Venezuela have been co-operating from the very first moments of the catastrophe, mobilizing available resources to assist the affected townships.
133.	We wish also to extend to the Government and people of Peru our sympathy and sorrow in the natural calamities that have recently befallen that brother nation.
134.	Without disguising my own personal pleasure at this first opportunity given to me to enjoy the honor of addressing this world parliament, it is with satisfaction and pride that I discharge the pleasant duty entrusted to me by the Government of Venezuela of paying public tribute to the eminent Latin American who preceded you, Mr. President, in your high office. Mr. Leopoldo Benites carried out with talent and skill the delicate tasks entrusted to him by the General Assembly, not only at the twenty-eighth session but also at the sixth special session and later on his visits of goodwill and understanding to a number of Member States of the Organization. Among them, my own country enjoyed the privilege of welcoming him as a distinguished guest, as befitted his high office. We Latin Americans in particular are justifiably proud at having been so ably represented by this experienced and invaluable statesman, who fulfilled the highest and noblest task that the Organization can require of any person.
135.	Mr. President, I wish to extend to you the warmest and most sincere congratulations of the Government of Venezuela on your well-deserved election to preside over the present session of the General Assembly. I am sure that under your efficient guidance we shall successfully complete the delicate tasks entrusted to us. For Venezuela and the Venezuelan people it cannot but be a source of satisfaction to see a distinguished son of Algeria elevated to occupy such a high post, for Algeria is a country linked to our own by close ties of friendship which date back to the days when the valiant people of Algeria were struggling for their independence. Today, Algeria and Venezuela stand together in the just struggle which is being fought so that the peoples that are still oppressed may achieve the recognition of their inalienable right to both political and economic freedom and independence.
136.	We stand together also in the effort to achieve an international society where a mere just social and economic order prevails, and therefore an order that will be more equitable. We stand together—Venezuela and Algeria, united as we are with all the peoples of Africa, Asia, Latin America and, in general, the third world in the constant and unremitting struggle to bring about an international society which will lead to a more equitable distribution of the wealth of our planet, in order to benefit all mankind and put an end to the odious differences between great and small countries, between weak and powerful nations, between rich and poor peoples. We in Venezuela believe the time has come to refine and combine our efforts to make a reality of the much advocated but as yet theoretical principle of the legal equality of States. For this to become an actual fact and be reflected in genuine conquests of contemporary mankind, we must put an end to the privileges enjoyed by the few to the detriment of the many. It is imperative that we at long last effectively assist the peoples who have up to now been dominated selfishly by the hegemony of certain countries in a system in which great masses of men, women and children have been kept in intolerable material and spiritual wretchedness. That reality has sometimes been covered over with the mask of apparent aid that in some cases has resulted in the creation of a new form of economic dependency.
137.	I am particularly pleased, too, to express to the Secretary-General our gratitude and support for his constant dedication to the United Nations and for the invaluable services he has always rendered to the Organization, and for his political, economic and social endeavors.
138.	On the occasion of the Third United Nations Conference on the Law of the Sea, we enjoyed the honor of a visit of the Secretary-General, to whom the Government and people of Venezuela extended the hospitality which is due to so exalted a personality.
139.	We in Venezuela are convinced that the time has come to encourage and to carry out jointly among all States the adjustment and transformation required by the new international economic order that was proclaimed by the sixth special session of the General Assembly.
140.	The United Nations has many accomplishments to its credit; but when decisions have to be made, hesitations arise and vested interests tend to take over and in many cases the pressure of the strong over the weak becomes manifest. This proves the need for a thorough and genuine restructuring of the Organization, which is rapidly progressing towards universality.
141.	My country has always asserted the need to transform the Organization into a true international forum, a place where pressing problems of all kinds that beset the international community can be aired and studied freely and objectively. That is why it is a matter of particular gratification for my country to welcome the three new States that have just joined the United Nations, namely, Bangladesh, Grenada and Guinea-Bissau.
142.	Two )f those new States emerge into independent life after a lengthy period of colonial domination, and, as far as Venezuela is concerned, we cannot hide the fact that in the specify case of Grenada we are especially pleased. Not only is Grenada our close neighbor, located in the Caribbean, but also, we are linked by ties of friendship and co-operation based on the search for a real and honest Latin American integration for the mutual benefit of our peoples, so closely linked by history and a promising common destiny.
143.	The admission to the United Nations of each new State that emerges into independent life highlights once again the invaluable work done by the United Nations in this field.
144.	The phenomenon of decolonization is an irreversible historical process. The latest events in Africa prove if proof is still necessary that no Power can hope to keep under the colonial yoke those peoples that aspire to exercise their inalienable right to self-determination, freedom and independence.
145.	Regardless of whatever form colonial domination may adopt, it is a fallacy to perpetuate the subjection of a people that sooner or later must end by liberating itself, as had just been done by the former so-called Overseas Provinces of Portugal. I avail myself of this opportunity to offer to the Government of Portugal our most heartfelt congratulations on its change of stand regarding the colonial question, an action which ennobles Portugal in the eyes of the peoples of the entire world.
146.	Along this same line of thinking, we are pleased to take note of the fact that Spain has clearly expressed its intention to comply with and implement General Assembly resolution 3162 (XXVIII), so as to terminate the colonial regime in the Spanish Sahara. It will thus be implementing the principles contained in resolution 1514 (XV), in defense of the interests of the population of that Territory. Also, by inviting the United Nations to be present during the process of self-determination, Spain is complying with the relevant United Nations decisions and reaffirming its support for the principles of decolonization that have been advocated and championed by the Organization.
147.	In the twenty-ninth year of its existence, the United Nations will have to face the collapse of one system and direct its efforts to the creation of a new one, one more in keeping with the reality of a rapidly changing world.
148.	Thus far, our system of coexistence has been characterized by the existence of independent and dependent States. The development, wealth and welfare of the former were nourished by the subordination and submission of the latter and the exploitation of their natural resources. At present, thanks largely to the work done by the United Nations, that relationship of dependency has changed and given way to a relationship of interdependence. The crisis threatens to display features more marked than those that are beginning to emerge in those countries that developed their industry according to their own exclusive needs and desires. The present period of transition and expectation is unprecedented in the history of mankind. For the first time mankind is becoming aware of the fact that it is, in fact, one and indivisible. Well-being and the benefits of culture and civilization, in general, must be shared more far more if they are to be genuinely lasting. All States should have access to markets and to technology. Each must contribute its share, but not for the excessive benefit of some and to the detriment of others.
149.	The developing countries are now sovereign States, aware of their rights, of their duties and of their potential and ready at all times to defend their permanent sovereignty over their natural resources. The developed nations achieved their positions through the purchase of raw materials and sources of energy at unjustifiably low prices.
150.	The well-being of one third of the world has hitherto been achieved at the expense of the other two thirds: a single industrialized country, with only 6 per cent of the world's population, uses for its own benefit more than half the mineral resources of the world. The emergency situation the world is experiencing calls for concentrated efforts to seek and apply corrective measures urgently and promptly. The need has become obvious for rational management of renewable and non-renewable resources that would take into account the interests of all countries.
151.	A confrontation on a world scale to effect a redistribution of markets and raw materials will not have to happen if we, the States Members of the United Nations, as consumers and producers, are reasonable enough to hold an open dialog, with the aim of seeking equitable formulas for understanding on the basis of new definitions of the terms of trade that will redress the long-standing and unfair treatment by the developed countries of those on the road to development. To reconstruct the system along lines consonant with the new international dynamics and requirements will require bold and vigorous efforts that may at last make possible a world based on equality, justice and equity the only viable conditions for the achievement of that cooperation which is the basic source of well-being and peace.
152.	As we see it, the Assembly is the appropriate forum for that purpose. It was created for that end and not as an arena for the uttering of threats by those who possess the dubious privilege of controlling the means of international intimidation and force. Here we can and must find new formulas for peace, cooperation and understanding.
153.	We hope that during the present session the work in regard to the happy initiative of President Echeverria of Mexico will be crowned with success and that we may be able to adopt the draft Charter of Economic Rights and Duties of States, a project to which Venezuela has at all times given its wholehearted backing.
154.	The developing countries, aware of their responsibility, advocated the convening of the sixth special session of the Genera) Assembly in order to discuss openly and plainly the bases for new mechanisms for the harmonious conduct of international relations, in accordance with the present world situation.
155.	The initiative of the developing countries has led to one of the most important steps ever taken by the United Nations. I am referring, of course, to the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-VI)] and the corresponding Program of Action [resolution 3202 (S-VI)] which were adopted in May of this year. Thus the developing countries wished to anticipate the emergency situation which has arisen lately, to the real or potential detriment of the entire international community and particularly to the detriment of those countries whose economies are especially vulnerable.
156.	We are bound to recognize that, despite the great efforts made by the Secretary-General and his Special Representative, the emergency operation that the Assembly requested the Secretary-General to launch as part of the Special Program of the Program of Action has not got under way as successfully as it should have. The majority of the developed countries have adopted a "wait and see" attitude as though the onus of the financial burden of such an operation should fall on the members of the Organization of Petroleum Exporting Countries (OPEC). These countries in defense of their common interests have after many years of effort managed to attain their rightful position in a world where their main, and at times only natural, resource is squandered a resource which is as vital for them as it is for the rest of the international community.
157.	We believe it imperative to insist that neither Venezuela nor the other petroleum-exporting countries will in any way shirk their responsibilities in the present situation a situation that is undeniably financially favorable to them but certainly not one where there is real wealth and no grave problems. We, the petroleum-exporting countries, have tried to tackle the difficulties created by the new situation, in which, besides oil, many other factors of equal, if not greater, importance have had a powerful effect, factors such as the inflation that affects the whole world and that has been generated primarily by the industrialized States.
158.	In keeping with this vie w, Venezuela has pledged contributions to help in facing the difficulties of the present situation that amount to a considerable sum, according to the financial structure and capacity of our country. I must of necessity draw attention to this matter, even if only in generic terms not immodestly, but as an objective demonstration of the position adopted by my country in this field of international economic co-operation.
159.	The financial contributions made by Venezuela are equivalent to 1.2 per cent of its gross national product, and it is relevant to point out that the pledges made by the industrialized countries to assist the developing nations along these lines in most cases do not even reach one percent of their gross national product.
160.	The financial contributions pledged by Venezuela include $100 million for the Special Program; $500 million for a trust fund to be operated by the Inter- American Development Bank, $150 million for the Trust Funds of the Andean Development Corporation, the Central American Development Bank and the Caribbean Development Bank; and for the latter we have set up a special fund of $10 million. We have also made a contribution of $450 million for Special Drawing Rights which are the equivalent of $540 million for the so-called oil facilities of IMF. Venezuela is also ready to contribute to the Fund of OPEC, and intends to help encourage agricultural and industrial development projects in the countries of the third world. We are thus ensuring the fulfillment of one of the targets of the recently created Venezuelan Investment Fund, which is to strengthen international co-operation.
161.	The foregoing is simple, but I think appropriate and a clear demonstration of the stand of the President of Venezuela, Carlos Andres Perez, and his Government in this respect, but I feel that it is also appropriate to supplement the information by mentioning the position taken by my country in the preparatory session of the World Food Conference, that is, that there should be no acceptance of discussion that assessment of contributions to international organizations can be specifically based on oil income, for we contend that such contributions must be based on national per capita income with special consideration given to those developing nations which are going through difficult economic situations.
162.	In line with this argument, let me refer to the Declaration and Program of Action that proclaimed the new international economic order. As might have been expected, the reasons that led the General Assembly to take such action at that time are still valid, so the process of implementation must be speeded up vigorously. If that holds true regarding the emergency situation, which continues to deteriorate with all its real or potential risks to the entire international community and particularly to those countries whose economies have been most severely affected, it is also true in regard to the medium- and long-range programs that are intended to set the new international economic order in motion. Both aspects are indissolubly linked. For all efforts to be tightly and coherently co-ordinated on a world-wide scale, the totality of measures making up the Program of Action must be fully implemented.
163.	As an immediate step, as the Secretary-General has pointed out, it is necessary that the United Nations possess sufficient resources to be able to attend expeditiously to urgent needs and to ensure a certain balance in the distribution of the total resources of the emergency operation. Furthermore, the Government of Venezuela attaches special importance to the prompt beginning of the activities of the Special Fund, failing which the Special Program provided for in the Pro-gramme of Action will not be fully realized, as was so cogently pointed out by the outgoing President of the General Assembly, Leopoldo Benites, at the beginning of this session [2233rd meeting].
164.	The present critical situation which the world is going through will not be resolved without a convergence of all efforts at the international level which will also take in the overall problem of raw materials. In the measure that correlation and balance is struck between the prices of raw materials and manufactures, we shall strengthen the possibility of putting a brake on the inflation which has been unleashed in the industrialized countries, the damaging effects of which no one has escaped and which might lead to a profound crisis with unforeseeable effects on all mankind.
165.	Furthermore, the delegation of Venezuela considers it necessary to reaffirm before this great Assembly, where representatives of almost all the States of the present international community are represented, some of the ideas expressed by the President of Venezuela, Carlos Andres Perez to the President of the United States of America, Gerald Ford, a few days ago in an important document which is already on public record [see AI9784]. This defines the position of our head of State in the light of the address made to this very same General Assembly [2234th meeting] by the head of State of the most highly industrialized country of all the already developed nations. The President of Venezuela felt bound to define quite clearly and firmly w he and his Government feel regarding issues as vital and crucial for the present and future of our developing nations, as was the statement made by the Head of the Government of the United States, the host country to the United Nations.
166.	The categorical statements made by our President not only have enjoyed unanimous support among all the political sectors which make up public opinion in our country, but have also received solid endorsement by highly authorized spokesmen and great personalities of many nations. We obviously consider this to be a signal honor, and it also proves how accurate are the ideas contained in that weighty document. In substance, it is clear and simple but it is also eloquent since as our Head of State has averred truth is always clear and simple:
"The raw materials produced by our countries were purchased year after year at prices which were never in proportion to or in equilibrium with the prices of the manufactured goods which our countries require for their development and which have been purchased largely in the United States, not only for geographical reasons but also because of the credits tied to the United States economy that have traditionally been made available to us."
Particularly as regards Latin America, our President's letter adds:
"For many decades, we in Latin America have persistently demanded just and equitable treatment by the developed countries and primarily, of course, by our neighbor and traditional friend, the United States of America. We have repeatedly pointed to the impoverishment of our countries .
"Each year we, the countries which produce coffee, meat, tin, copper, iron or petroleum, have been handing over a larger amount of our products in order to obtain imports of machinery and other manufactured goods, and this has resulted in a constant and growing outflow of capital and impoverishment of our countries.
"In Latin America, as in the other developing countries, we can assert that the developed countries have been taking advantage of the fundamental needs of the Latin American, Asian or African man. To cite the particular case of Venezuela, petroleum prices showed a steady decline for many years, while our country was obliged to purchase manufactured goods from the United States at ever- higher prices, which, day after day, restricted even further the possibilities of development and well- being for Venezuelans.
"The establishment of the Organization of Petroleum Exporting Countries (OPEC) was a direct consequence of the developed countries' use of a policy of outrageously low prices for our raw materials . . .
"The world food crisis is a consequence, inter alia, of the high prices at which the developed nations sell us agricultural and industrial machinery and other inputs essential to agriculture and the growth of our economies."
The President of Venezuela also maintains in his letter to the President of the United States of America that the Government of Venezuela agrees with the view expressed by him in the United Nations to the effect that "a world of economic confrontation cannot be a world of political co-operation" but our President goes on to say:
"The economic Confrontation has been created by the major Powers, which refuse to allow the developing countries equal participation in the search for an indispensable balance in the terms of trade. Within the Organization of Petroleum Exporting Countries (OPEC), Venezuela has not used no r will it use its energy resources as a political weapon because that is not and never has been the purpose for which that organization was established; rather, its purpose was to protect the basic wealth extracted from our subsoil at prices that have never compensated for the costs of our imports and of the technology needed for our development.
"We see no other way to confront the economic totalitarianism that has been coming to the fore in business and world trade" said our Head of State "and portends as much evil for the world as was threatened by political totalitarianism in the form of Nazi fascism, against which your great country fought, rendering the world a heroic and splendid service that earned the gratitude of all mankind.
"The World Food Conference which FAO is preparing to hold in November will not be able to achieve its lofty objectives if we in the developing countries do not succeed in guaranteeing remunerative prices for the raw materials we produce, prices that are in the necessary and fitting balance with the prices of the manufactured goods we import."
And President Carlos Andres Perez of Venezuela concludes with the following telling remarks:
"In view of your important statement in the United Nations, I wish to place on public record this statement of Venezuela's position and the willingness of my Government to work in an international forum to establish a balanced relationship between the raw materials produced by our countries, on the one hand, and the manufactured goods and technology, on the other, which are possessed by the developed countries and are in essence the source of economic marginality and growing poverty in which over half of mankind continues to live. Venezuela perforce takes a sympathetic view of any attempt at finding solutions to the great problems of our time in global terms, but only if a global perspective does not mean that the large countries will prevail over the small countries. It would be dangerous, ineffective and harmful for global and universal solutions to lose sight of the fact that the world includes us as well. It cannot be supposed, Mr. President, that consumers are limited to one part of the world."
167.	The ideas quoted above are equally applicable or similarly apposite to the nature of bilateral or multilateral relations which, in the economic field, have been applied in terms of trade between the few industrialized countries of the world and the many that are painfully embarked on the road to their own economic and social development.
168.	The phenomenon is not characteristic nor exclusively that of a few countries but is common to all, both developed and developing, the only differences being those of degree and form. But, as I pointed out at the beginning of my address, what is at the root of the matter and I want to emphasize this is that while political independence has slowly but progressively been achieved over the centuries by the members of the international community, their economic independence, as well as the economic interdependence among them, will brook no further delays. The political values of the international community have, almost perceived, been replaced by economic values; a skillful manipulation of incalculable magnitude has taken place whereby the clumsy hegemony of the powerful over the weak which was genetically referred to as "colonialism" has given way to an equally imperialistic but less obvious attitude that has been called " neocolonialism".
169.	Permit me, without unduly prolonging this speech, to make a few remarks concerning some of the items on the agenda of the present session of the General Assembly. We are all aware that the main problems in the Middle East still await solution. We believe that perhaps the best forum in which to seek such solutions is that provided by the Geneva Peace Conference on the Middle East if, that is, that Conference is given the determined support of the Organization and if, within the framework of the United Nations, the great Powers co-operate frankly and fully. Venezuela, as an eminently peace-loving nation, is mindful of the law and advocates international co-operation, and will always support any action aimed at achieving a truly just settlement which will respect the rights of ail the parties involved in the conflict.
170.	Another case that must be settled within a wide political consensus of the parties involved is that of Cyprus. In that matter the United Nations must play the role assigned to it by the Charter. The interference of third parties in the evolution of domestic policies must be totally barred and the principles of self-determination and non-intervention enshrined in the Charter must be fully and effectively ensured. As the Secretary-General points out in the introduction to his report on the work of the Organization, it is obvious that the effectiveness of the United Nations in the solution of the Cyprus problem hinges basically on the support which the Member States may'.give to the decisions of its organs, as prescribed in the Charter.
171.	In these situations of conflict, Venezuela fervently hopes that the decisions of the Security Council will be complied with and that the parties concerned will abide fully by the peace-keeping measures adopted.
172.	With regard to general disarmament in all its aspects, I should like to stress the special interest of Venezuela in this matter. We adopt a practical approach to the subject from the point of view of international security, and therefore in the hope of achieving world peace, for peace that rests on fear is always precarious.
173.	The total prohibition of the use of chemical weapons is the least that the Assembly should achieve at the current session. The manufacture and use of such weapons conflict with the elementary principles of humanity and the fundamental values of mankind, as well as the spirit of the texts and instruments which the international community has drafted and pledged itself to respect and ensure respect for. We would go so far as to say that, even if the Charter of the United Nations did not exist, we should still be justified in protesting against the use of weapons which represent scientific progress only in relation to mass destruction and which highlight the most primitive and bestial instincts of destruction. If world wars and their tragic lessons do not provide arguments capable of dissuading nations from procuring even greater powers of collective destruction and devastation, we can hardly be optimistic about the achievement of harmonious progress for mankind.
174.	In speaking of this tragic and negative aspect of weapons of mass destruction, the peace-loving nations hope that a total ban on nuclear-weapon tests, including underground tests, will soon be implemented. Venezuela is especially gratified to note that on 31 March 1976 a test ban will come into force.
175.	It might seem that we, the smaller nations, can adopt this attitude because we do not have the "commitments" of the nuclear Powers, but we believe that nothing could be further from the truth. It is those "commitments" that may make victims of the weak because they amount to admitting as a yardstick of the greatness of a State its power to destroy, including even the danger of annihilating all mankind.
176.	There can be no doubt and herein lies the root of the problem that disarmament will be broad, complete and viable only when the moral values of our civilization change. It would seem at times that most of the leaders of the great Powers are themselves possessed by a series of doubts, suspicions and reservations which do not reflect the grandeur of their nations. We have no doubt that everybody will agree that it is precisely the great Powers which must set the example, since on them depend the manufacture, distribution and use of nuclear weapons. It is they which in some cases solve their balance-of- payments problem by the sale of weapons; they stimulate conflicts, sponsor wars, dismember nations and withhold vast resources from the solution of the great economic and social problems which confront mankind.
177.	Venezuela is by tradition among those States which support the total prohibition of chemical and bacteriological (biological) weapons and nuclear tests. We also support negotiations aimed at creating nuclear-free zones all over the world, as has been done already in Latin America. In this connexion, Venezuela is also in favor of holding a world disarmament conference at the earliest possible moment.
178.	As was rightly stated in this same forum in 1962 by the then Foreign Minister of Venezuela, Marc Falcon Briceno:
"Nations which have no powerful army and which use no language other than that of principle" as in the case of Venezuela "firmly maintain that the problems plaguing this world in crisis can be solved by peaceful means" recognized by international law. " ... In keeping with the ideal of peace which is the very basis of our world Organization the Charter of the United Nations tells us 'to practice tolerance* and 'to live together in peace'. That is an ideal which cannot be achieved overnight. The history of mankind has been different, but its long and dramatic past has given rise to the conviction that war is not a solution, that it is always better to negotiate than to fight. It is in order to negotiate that we who constitute the United Nations have come together here. If only the great Powers, too, might be guided in their deliberations here by that spirit of understanding and faith in principles. If only those great Powers might forget that they possessed the most destructive weapons hitherto known, and might, like the small Powers, the unarmed Powers, rely on a surer and more human arsenal in their international disputes: on international law and the procedures laid down in our Charter, which are the only civilized means of solving any kind of problem between the States Members of our Organization."
179.	In matters of human rights, our position is, has been, and will be consistent and unchanging. We shall defend them wherever they may be in jeopardy. We advocate their strengthening wherever they are not practiced with sufficient determination, we support the institutions that protect them, and will raise our voice to call for their full implementation. Many of the subjects to be discussed by the Assembly are, in one way or another, connected with human rights. Injustice, inequality, discrimination, breaches of the peace all these are violations of human rights, and these very violations are a contradiction of the very essence of our nation.
180.	I wish to repeat that Venezuela is ready as always to support any proposal, any measure, calling for an investigation of the facts whenever there may exist a presumption that human rights have been violated, whether directly or indirectly. We advocate that jointly we should draw up a realistic balance-sheet of the social and economic situation of the world, as we are convinced that the inevitable relationship between underdevelopment and respect for human rights will be made manifest by us. The United Nations must continue its struggle to bring us ever closer to the ideal of social justice, the goal to which we all so earnestly aspire.
181.	The policy of detente which, as has been said, is indivisible and is being applied among the great Powers with' promising results, should be extended to the countries of the third world for the solution of their problems. Venezuela has advocated and will continue to support ways and means that will also bring about detente in our hemisphere. In this connexion, I wish to thank the Minister for External Relations of Cuba for his expression of support for Venezuela and its Government during his statement in the general debate [2258th meeting] when referring to the stand taken by President Carlos Andres Perez in defense of the interests of the Venezuelan people and of the developing nations. Those expressions reflect the desire of our Governments to normalize relations between two Caribbean neighbors, whose past history has more than once found them united in the defense of the interests of Latin America.
182.	Furthermore, and still speaking specifically of Latin America, including all the nations of the Caribbean, of which mine is one, President Carlos Andres Perez has, since he assumed office, been encouraging the holding in Caracas of a meeting of Latin American Heads of State or Government. The purpose of such a meeting would be to adopt practical measures to help solve our common concerns and meet our joint needs, thus taking advantage of the singular historic opportunity presented to our peoples. This initiative has been warmly welcomed by the majority of the Governments consulted.
183.	Venezuela is always ready to contribute, to the extent of its abilities, to building a new international order, and in this task it offers its co-operation as a country which, though small, has profound democratic and liberal convictions, is a convinced lover of peace and freedom, and a conscientious observer of the principles of non-intervention and self-determination of peoples.
184.	In the present picture in the main discouraging and sombre there is nevertheless one positive and encouraging aspect in that we can meet here, with our different points of view, and at times our conflicting interests, and still leave no doubt as to our firm determination to avoid the kind of confrontations in the world that have thus far proved ineffective as a means of solving problems.
185.	Those of us whose responsibility it is to govern must strive with all our strength and intelligence to combat the state of fear and of constant uncertainty facing the common man of today. We must not forget that partly because of that very state of fear and concern over a future that threatens us not only with wars, but also with misery and want, there can be no other possible alternative but that of a constructive dialog for peace, for security, and for economic and social justice.
186.	In closing, may I be allowed to make a firm declaration. Venezuela is fully aware of and accepts its responsibilities within the unstable scenario of our time. We will fulfill them, and we will do so with the unshaken determination to contribute to a fruitful and united co-operation among all the peoples of the world.
